Citation Nr: 1608537	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  12-23 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Recognition of B.U. as the adopted child of the Veteran, to establish a dependent the Veteran's surviving spouse may claim for Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and B.U.

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964.                He died in March 2007.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, later transferred to St. Petersburg, Florida.                           A Travel Board hearing was held October 2015, and further evidence was provided with waiver of Agency of Original Jurisdiction (AOJ) consideration.


FINDINGS OF FACT

The appellant's permanent guardianship of a joint grandchild having been awarded in October 2007 within two years of the date of the Veteran's death, this with formal adoption proceedings starting in early-2008, meets the requirements for an "adopted child" for VA purposes even though the formal adoption was not finalized until much later.



CONCLUSION OF LAW

The criteria have been met for an additional dependent based on recognition of an adopted child for purpose of VA benefits.  38 U.S.C.A. § 1310 (West 2014);             38 C.F.R. §§ 3.5, 3.57 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

DIC benefits may be awarded to the surviving spouse, children and parents of a Veteran who died from a service-connected or compensable disability.  38 U.S.C.A. §§ 1310 (West 2014); 38 C.F.R. § 3.5 (2015).

DIC is to be paid at a certain monthly rate.  The rate shall be increased by a designated  sum in the case of a surviving spouse with one or more children below the age of eighteen of a deceased Veteran.  38 U.S.C.A. § 1311(b).  See also Appendix B of VBA Manual M21-1, Tables for rates of compensation                (effective December 1, 2014).

For VA purposes, a recognized "child" of a veteran includes those children legally adopted before the age of 18 years.  See 38 C.F.R. 3.57(a).

VA defines an "adopted child" as a child adopted pursuant to a final decree of adoption; a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period; and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized under law to so act, unless and until such agreement is terminated, while the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement. 

The term includes, as of the date of death of a veteran, such a child who: 

(1) Was living in the veteran's household at the time of the veteran's death, and 

(2) Was adopted by the veteran's spouse under a decree issued within                2 years after August 25, 1959, or the veteran's death whichever                       is later, and 

(3) Was not receiving from an individual other than the veteran or the veteran's spouse, or from a welfare organization which furnishes services or assistance for children, recurring contributions of sufficient size to constitute the major portion of the child's support. 

      38 C.F.R. § 3.57(c).

In this case, the formal adoption of B.U. (joint grandchild of appellant and Veteran) was not finalized until July 2009 and so outside the two-year time period following the Veteran's death in March 2007 within which technically an adoption must be completed for a child to be recognized as an adopted child of a deceased veteran.  See again, 38 C.F.R. § 3.57(c).  The appellant contends that her appointment as Permanent Guardian of the grandchild in October 2007, and the fact that the grandchild had been residing at the appellant's home address for many years should be sufficient.  Further cited is that appellant began the adoption process in early-2008, and that finalization of adoption was delayed by additional proceedings of an interested agency of State of Florida and upon full consideration of the rights of the natural mother (the appellant's daughter).  The significance of this evidence for VA purposes is the recognition of an additional dependent for purposes of DIC, and the Board finds such recognition to be warranted. 

Without the applicable law specifically addressing of a Permanent Guardianship,                the situation is close enough to what is directly contemplated in section 3.57 of agreement of "placement for adoption" while the child remains in custody of the adopting parent -- here, by reason of Permanent Guardianship expressly granting rights similar to those of a natural parent; where the child resides with said permanent guardian; and, then, followed by filing for adoption a few months later, which could not be quickly finalized despite best efforts of filing party.  All of the key events, barring the actual formalization of adoption, happened within the requisite two year timeframe.  The specific circumstances of this case are deemed enough to meet the requirements of section 3.57.  Accordingly, the appeal                is granted.


ORDER

The appeal for an additional dependent allowance for DIC benefits is granted. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


